Citation Nr: 1420813	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  08-34 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.

2. Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1972 to April 1973.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the undersigned Veterans Law Judge at a November 2010 Travel Board hearing.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system have been reviewed in conjunction with the current appeal.  The Virtual VA file contains a March 2014 Appellant's Post-Remand Brief relevant to the current appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has a psychiatric disorder which began when he was young and was aggravated during his service in the Navy.  The Veteran's service treatment records show that in January 1973 he experienced profound difficulty adjusting to life in the Navy.  He was diagnosed as emotionally unstable personality with immature features and recommended for discharge.  The Veteran's April 1973 separation examination notes him to have a severe personality disorder.

In November 2009 the Veteran was afforded a VA examination, and the examiner concluded that the Veteran did not meet the criteria for the claimed condition of bipolar disorder, but instead had personality disorder which existed prior to service and was not aggravated by service.  At a May 2011 VA examination, the examiner stated that no Axis 1 diagnosis developed during service, and he diagnosed the Veteran with personality disorder.

The Board notes, however, that the Veteran has received multiple other psychiatric diagnoses during the course of the appeal, including depressive disorder and posttraumatic stress disorder (PTSD) caused by childhood trauma.  While the VA examiners addressed whether the Veteran had a diagnosis of bipolar disorder, the Veteran's remaining psychiatric diagnoses have not been addressed.  Accordingly, arrangements should be made for further claims file review by the examiner who conducted the May 2011 VA examination to obtain a supplemental opinion as to whether there exists a nexus between any of the Veteran's diagnosed acquired psychiatric disorders and the Veteran's active duty service.

The Veteran also claims that he has a left knee disorder which preexisted service and was reinjured and thus aggravated during his service.  He asserts that he only began having swelling of the knee during service and that this symptomatology has continued to the present day.  The Veteran received a VA examination in April 2011 at which the examiner stated that there was no record of a left knee injury in service and that the Veteran's left knee disorder was not a result of a knee injury in service.  The examiner did not, however, discuss whether the Veteran's preexisting knee injury had been aggravated by service, nor did he appear to accept as credible the Veteran's lay statements regarding reinjuring his left knee during service.  This issue must therefore also be remanded for an addendum medical opinion.

The record also indicates that the Veteran receives medical treatment at the Fayetteville VA Medical Center.  The record currently contains treatment records dating up to September 2009 and from November 2009 to May 2011.  All outstanding, relevant VA treatment records must be acquired and associated with the claims file before further readjudication.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding, relevant treatment records from the Fayetteville VA Medical Center from September 2009 to November 2009 and since May 2011.  Document all actions taken and responses received.

2.  Obtain an addendum opinion from the examiner who conducted the VA psychiatric examination in May 2011.  If this examiner is not available, the Veteran's claim folder should be reviewed by another appropriate psychologist or psychiatrist.  The claims file must be made available to and reviewed by the examiner.

(i)  The examiner should clearly consider all psychiatric diagnoses since March 2006 (to include, but not limited to, PTSD and depressive disorder), and attempt to reconcile the various diagnoses.  With respect to each validly diagnosed disability since March 2006, the examiner should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability), that the disorder had its onset during or is medically related to the Veteran's active duty service.  

(ii)  Then, with respect to each validly diagnosed disability since March 2006, the examiner should offer an opinion as to whether the evidence of record clearly and unmistakably shows that the disorder existed prior to the Veteran's entrance onto active duty.  If the disorder is found to preexist service, the examiner must state what evidence supports that conclusion.

(iii)  For any disorder found to clearly and unmistakably preexist service, the examiner must state whether there is clear and unmistakable evidence that the psychiatric disorder did not undergo an increase in the underlying pathology during or as a result of his period of active service.  The examiner must discuss the evidence used to support this conclusion.

If the examiner cannot provide an opinion, he/she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

If it is concluded by the examiner that a new examination is indicated, the Veteran must be scheduled for a new VA psychiatric examination with an examiner who must address the questions above.

3.  Obtain an addendum opinion from the examiner who conducted the VA bones examination in April 2011.  If this examiner is not available, the Veteran's claim folder should be reviewed by another appropriate examiner.  The claims file must be made available to and reviewed by the examiner.

The examiner should then provide an opinion, consistent with sound medical judgment, as to the following:

(i)  Does the evidence of record clearly and unmistakably show that the Veteran's left knee disorder existed prior to entrance onto active duty?  If so, what evidence supports that conclusion?

(ii)  Is there clear and unmistakable evidence that the Veteran's left knee disorder did not undergo an increase in severity during or as a result of his period of active service?  Please discuss the evidence used to support this conclusion.

The examiner is advised that the Veteran is competent to report in-service knee injuries and treatment, as well as the symptoms as he experienced them in service and since that time.  Such reports, including those of a continuity of symptomatology since service, must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so, other than the absence of reference to the knee in the treatment notes.

If the examiner cannot provide an opinion, he/she must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

If it is concluded by the examiner that a new examination is indicated, the Veteran must be scheduled for a new VA examination of the knee with an examiner who must address the questions above.

4.  If any VA examinations are scheduled, the Veteran must be given adequate notice of the date and place of the examination.  A copy of all notifications must be associated with the claims folder.  He is hereby advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on the claims.  38 C.F.R. § 3.655.

5.  The AOJ will then review the Veteran's claims file and ensure that the foregoing development actions have been completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further adjudication.

6.  After completing the requested actions, the AOJ should readjudicate the claims in light of all pertinent evidence.  If the benefits sought on appeal remain denied, the Veteran and his representative shall be provided with a supplemental statement of the case.  An appropriate period of time shall be allowed for response.  The Board intimates no opinion as to the outcome in this case by the action taken herein.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



